Name: Commission Regulation (EEC) No 137/93 of 27 January 1993 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 19/928 . 1 . 93 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 137/93 of 27 January 1993 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3890/92 (2), and in particular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3858/92 (3); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3858/92 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1993 . For the Commission Rene STEICHEN Member of the Commission 0) OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 391 , 31 . 12. 1992, p. 51 . (3) OJ No L 390, 31 . 12. 1992, p. 76. No L 19/10 Official Journal of the European Communities 28 . 1 . 93 ANNEX to the Commission Regulation of 27 January 1993 fixing the import levies on frozen sheepmeat and goatmeat (') (2) (ECU/100 kg) CN code Week No 5 from 1 to 7 February 1993 Week No 6 from 8 to 14 February 1993 Week No 7 from 15 to 21 February 1993 Week No 8 from 22 to 28 February 1993 0204 30 00 182,588 184,425 186,263 188,100 0204 41 00 182,588 184,425 186,263 188,100 0204 4210 127,812 129,098 130,384 131,670 0204 42 30 200,847 202,868 204,889 206,910 0204 42 50 237,364 239,753 242,142 244,530 0204 42 90 237,364 239,753 242,142 244,530 0204 43 10 332,310 335,654 338,999 342,342 . 0204 43 90 332,310 335,654 338,999 342,342 0204 50 51 182,588 184,425 186,263 188,100 0204 50 53 127,812 129,098 130,384 131,670 0204 50 55 200,847 202,868 204,889 206,910 0204 50 59 237,364 239,753 242,142 244,530 0204 5071 237,364 239,753 242,142 244,530 0204 50 79 332,310 335,654 338,999 342,342 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.